         Case 1:18-cr-00145-SPW Document 16 Filed 01/31/19 Page 1 of 4



BRYAN T. DAKE
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone:      (406) 247-4645
FAX:        (406) 657-6058
E-mail: Bryan.Dake@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

UNITED STATES OF AMERICA,                  CR 18-145-BLG-SPW

           Plaintiff,
                                           OFFER OF PROOF
   vs.

DARRELL LEE WHITEMAN, JR.,

           Defendant.


      The United States, represented by Assistant U.S. Attorney Bryan T. Dake,

files the following offer of proof.




                                       1
        Case 1:18-cr-00145-SPW Document 16 Filed 01/31/19 Page 2 of 4



                                 THE CHARGE

      The defendant, Darrell Lee Whiteman, Jr., has been charged by indictment

with voluntary manslaughter, in violation of 18 U.S.C. §§ 1153(a) and 1112.

                              PLEA AGREEMENT

      There is not a plea agreement in this case. Whiteman will plead guilty to the

sole count in the indictment. The United States presented all formal plea offers to

the defendant in writing. The motion for change of plea filed with the Court

represents, in the government’s view, the most favorable disposition of the case

against the defendant. See e.g., Missouri v. Frye, 132 S. Ct. 1399 (2012).

                              ELEMENTS OF CHARGE

      In order for the defendant to be found guilty of voluntary manslaughter, in

violation of 18 U.S.C. §§ 1153(a) and 1112, as stated in the indictment, the United

States must prove each of the following elements beyond a reasonable doubt:

      First, the defendant unlawfully killed John Doe;

      Second, while in a sudden quarrel or heat of passion, caused by
      adequate provocation:

             a.    The defendant intentionally killed John Doe; or

             b.    The defendant killed John Doe recklessly with
                   extreme disregard for human life;

      Third, the killing occurred within the exterior boundaries of the
      Northern Cheyenne Indian Reservation; and

      Fourth, the defendant is an Indian person, as this term is used and
                                         2
        Case 1:18-cr-00145-SPW Document 16 Filed 01/31/19 Page 3 of 4



      defined for jurisdictional purposes under 18 U.S.C. § 1153, including
      having a blood quantum from a federally recognized tribe.

      Heat of passion may be provoked by fear, rage, anger, or terror.
      Provocation in order to be adequate must be such as might arouse a
      reasonable and ordinary person to kill someone.

      A killing is unlawful within the meaning of this instruction if it was
      neither justifiable nor excusable.

                                    PENALTY

      The charge contained in the indictment carries a maximum punishment of 15

years of imprisonment, a $250,000 fine, three years of supervised release, and a

$100 special assessment.

                           ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      On March 4, 2017, the defendant, Darrell Lee Whiteman, Jr., was at his John

Doe’s house (John Doe is Whiteman’s half-brother). They had been together

earlier in the evening and were all drinking alcohol. Whiteman was accusing his

girlfriend of having sex with John Doe and began arguing with her. John Doe told

Whiteman to stop and the two men began fighting. The fight was broken up by

another individual.

      John Doe then went into the kitchen to get a drink of water. Whiteman

grabbed a knife from the kitchen. An individual was then standing in between


                                          3
        Case 1:18-cr-00145-SPW Document 16 Filed 01/31/19 Page 4 of 4



Whiteman and John Doe as the two continued to argue. Whiteman then reached

around the individual and stabbed John Doe a single time in the chest. Whiteman

then left the house and John Doe laid on the kitchen floor. John Doe was later

pronounced dead.

      An autopsy was performed on John Doe. The autopsy lists the cause of

death as “stab wound to the chest” and the manner of death as “homicide.” There

was a single stab wound to John Doe’s chest. The stab wound was 3/4” long,

1/32” inch wide and the wound track was approximately 7” long.

      Darrell Lee Whiteman, Jr. is an enrolled member of the Northern Cheyenne

Tribe, a federally recognized tribe, and is an Indian person. The location of

offense is near Lame Deer, within the exterior boundaries of the Northern

Cheyenne Indian Reservation.

      DATED this 31st day of January, 2019.

                                       KURT G. ALME
                                       United States Attorney


                                       /s/ Bryan T. Dake
                                       BRYAN T. DAKE
                                       Assistant U.S. Attorney




                                         4
